324 F.3d 1224
UNITED STATES of America, Plaintiff-Appellee,v.Sidney Carl FRAZIER, a.k.a. Sydney Oliver, Defendant-Appellant.
No. 01-12880.
United States Court of Appeals, Eleventh Circuit.
March 12, 2003.

Craig L. Crawford, Orlando, FL, for Defendant-Appellant.
Pamela A. Moine, Asst. U.S. Atty., Pensacola, FL, Francis Todd Williams, Tallahassee, FL, for Plaintiff-Appellee.
Appeal from the United States District Court for the Northern District of Florida (No. 00-00024-CR-SPM-1); Stephan P. Mickle, Judge.
Before WILSON, HILL and FAY, Circuit Judges.

BY THE COURT:

1
Appellant's motion to vacate the opinion issued in this appeal and to dismiss this appeal as moot in light of the completion of his sentence is GRANTED.